         Case 6:20-cv-06675-FPG Document 6 Filed 10/05/20 Page 1 of 2

                                                                                 Patrick Beath
Department of Law                                                                Deputy Corporation Counsel
City Hall Room 400A, 30 Church Street
Rochester, New York 14614-1295                                                   Municipal Attorney
www.cityofrochester.gov

                                                             October 6, 2020


BY ECF
Hon. Frank P. Geraci, Jr.
Chief United States District Judge
U.S. Courthouse
100 State Street
Rochester, New York 14614

              Re:      Prude v. City of Rochester, et al.
                       6:20-cv-6675 (FPG)

Your Honor:

      I represent the defendant City of Rochester in this matter, and I write to request that
defendant’s time to answer the complaint be stayed until (1) plaintiff Tameshay Prude’s
appointment as administrator of the estate of Daniel Prude is confirmed and/or this Court rules
on the pending intervention motion; (2) plaintiff Tameshay Prude attends an examination
pursuant to General Municipal Law § 50-h; and (3) the individual named defendant police
officers are served with process and the City is able to make a determination as to their defense
and indemnification. The undersigned is happy to attend a conference to address these matters
or to file a formal motion as Your Honor deems appropriate.

      This matter arises from the death of Daniel Prude following his detention by Rochester
police officers in the early morning of March 23, 2020. Tameshay Prude filed a notice of
claim with the City of Rochester on July 30, 2020, representing herself to be the “proposed
administrator” of the estate of Daniel Prude. Thereafter, the City noticed Ms. Prude for a 50-h
examination to take place on September 11, 2020. On the afternoon of September 10, 2020,
Ms. Prude suddenly cancelled the 50-h examination and, to date, has not rescheduled.

      Tameshay Prude filed the instant action on September 8, 2020, in her capacity as
Administrator of her brother’s estate. The complaint purports to assert claims against the City
of Rochester and fourteen individual employees of the Rochester Police Department. The City
of Rochester was served with process on September 21, 2020, but, upon information and
belief, none of the fourteen individual defendants have been served with the complaint.

      On September 17, 2020, even before the City of Rochester was served with process, two
of Daniel Prude’s daughters, Tashyra and Junera Prude, moved to intervene in this matter,
contending that, in the Surrogates Court proceeding, Administrator Tameshay Prude had failed
to identify them and other children of Daniel Prude as potential distributees of the estate and


 Phone: 585.428.6812       Fax: 585.428.6950    TTY: 585.428.6054       EEO/ADA Employer
        Case 6:20-cv-06675-FPG Document 6 Filed 10/05/20 Page 2 of 2

that, as a result, an application was pending to remove Tameshay Prude as estate
Administrator.

      In light of the foregoing, the City of Rochester asks that the Court stay its time to answer
the complaint until the above issues are resolved.

       First, Tameshay Prude may not proceed with any claims arising under state law without
first sitting for a 50-h examination.

      Second, in the event that Ms. Prude is removed as administrator, she will no longer have
standing to prosecute this action, rendering any answer filed by the City to her 328-paragraph
complaint a nullity.

      Third, in the event that Tashyra and Junera Prude are allowed to intervene, they may
assert their own claims or—if either is ultimately appointed Administrator of the Daniel Prude
estate—may assert new or different claims that those set forth in the current complaint on
behalf of the estate.

      Fourth, the City of Rochester has an obligation under City Charter to defend and
indemnify its employees where they are sued over actions taken in the scope of employment.
As noted above, there are 14 named defendants who are City employees and may be entitled to
defense and indemnification. However, even if those employees were served with process, the
City cannot make a representation decision at this juncture because there are still pending
investigations by the New York Office of the Attorney General and by the RPD’s Professional
Standards Section.

      In light of the foregoing, the City respectfully requests that its time to answer the
complaint be stayed until (1) plaintiff Tameshay Prude’s appointment as administrator of the
estate of Daniel Prude is confirmed and/or this Court rules on the pending intervention motion;
(2) plaintiff Tameshay Prude attends an examination pursuant to General Municipal Law § 50-
h; and (3) the individual named defendant police officers are served and the City is able to
make a determination as to their defense and indemnification.

                                                            Respectfully submitted,


                                                                 /s/
                                                            Patrick Beath
                                                            Deputy Corporation Counsel
cc:   Donald M. Thompson (By ECF)
      Elliot Dolby Shields (By ECF)
      Attorneys for Plaintiff

      David S. Stern (By ECF)
      Francis M. Ciardi (By ECF)
      Attorneys for Intervenor Plaintiffs
